Citation Nr: 1125227	
Decision Date: 07/05/11    Archive Date: 07/14/11

DOCKET NO.  07-39 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for seizure disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Timothy S. Hoseth, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1975 to May 1978.  The Veteran also had subsequent service with the Navy Reserve.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in June 2007, a statement of the case was issued in November 2007, and a substantive appeal was received in December 2007.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking entitlement to service connection for a seizure disorder.  Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  The term "active service" includes active duty, any period of active duty for training during which the individual concerned was disabled from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training during which the individual concerned was disabled from an injury incurred or aggravated in the line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).

The Board notes that a June 1993 Report of Medical Board documents that the Veteran was admitted to Naval Hospital San Diego in June 1993 with an admission of a seizure disorder.  The record states that, at that time, the Veteran was doing his two-week active duty tour.  The Veteran was diagnosed with new onset seizure disorder, did not exist prior to enlistment (DNEPTE).  The record states that it was the opinion of the Medical Board that the Veteran had a seizure disorder that was not compatible with active duty service, and that they, therefore, recommended that the Veteran be referred to the Physical Evaluation Board.  Private medical records document that the Veteran was also treated for seizures in 1996 and 1997.  The Veteran contends that he still experiences symptomatology related to his claimed seizures.

The Board notes that the Veteran has not been afforded a VA medical examination to assess the nature and etiology of his claimed seizure disorder.  VA has a duty to assist claimants in the development of facts pertinent to their claims and VA must accomplish additional development of the evidence if the record currently before it is inadequate.  38 U.S.C.A. § 5103A.  Given the specific circumstances in this case, the Board believes a VA examination is required under McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In addition, the Board observes that all service treatment records are not associated with the claims file.  In this regard, the Board notes that the Veteran submitted some service treatment records pertaining to his Navy Reserve service; however, it appears as though all of the Veteran's service treatment records were not submitted.

The Board notes that, in May 2006, the RO contacted the National Personnel Records Center (NPRC) and requested the Veteran's Navy Reserve records for the time period from April 1980 to February 1998.  However, in May 2006, the NPRC informed the RO that it was returning the request without action because the request was not initiated through the Personnel Information Exchange System (PIES).  Therefore, the Board finds that the record is unclear as to whether the RO has taken all appropriate action to request and obtain the Veteran's Navy Reserve service treatment records.  In addition, the Board notes that Physical Evaluation Board records and records related to the Veteran being placed on the Temporary Disability Retired List (TDRL) are not associated with the claims file.

The Board finds that these Navy Reserve service records would be pertinent to the Veteran's claim.  Therefore, in order to more fully address the Veteran's contentions, the Board concludes it appropriate to again request and obtain all these Navy Reserve service records.  See 38 U.S.C.A. § 5103A; 38 U.S.C.A. § 3.159(c).

Lastly, in light of the need to return the case for other development, the AMC/RO should obtain any recent VA treatment records relevant to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should take appropriate action to obtain all of the Veteran's Navy Reserve treatment records that are not already incorporated into the claims file.  If additional records are not available, or the search for any such records otherwise yields negative results, that fact should be clearly documented in the claims file.

2.  The AMC/RO should take appropriate action to obtain any Physical Evaluation Board records pertaining to the Veteran's Navy Reserve service.  If additional records are not available, or the search for any such records otherwise yields negative results, that fact should be clearly documented in the claims file.

3.  The AMC/RO should take appropriate action to obtain any records pertaining to the Veteran being placed on the Temporary Disability Retired List (TDRL) during his service with the Navy Reserve, including medical records.  If additional records are not available, or the search for any such records otherwise yields negative results, that fact should be clearly documented in the claims file.

4.  The AMC/RO should take appropriate action to obtain the reason for the Veteran's February 1998 discharge from the Navy Reserve, including any line of duty determinations, if separated for disability.

5.  The AMC/RO should obtain any relevant VA treatment records (not already of record) from the VA North Texas Health Care System since April 2006.

6.  Then, after obtaining the above evidence, to the extent available, the Veteran should be scheduled for an appropriate VA examination to ascertain the nature and etiology of his claimed seizure disorder.  It is imperative that the claims folder be reviewed in conjunction with the examination.  Any medically indicated special tests should be accomplished, and all special tests and clinical findings should be clearly reported.

The examiner should clearly report any seizure disorder found to be present.  As to any seizure disorder which is diagnosed, the examiner should respond to the following:

a)  Is it at least as likely as not (i.e., a 50% or higher degree of probability) that the seizure disorder was manifested during or is causally related to the Veterans active duty service or any incident therein?

b)  Is it at least as likely as not (i.e., a 50% or higher degree of probability) that the seizure disorder was manifested during or is causally related to the Veterans Navy Reserve service or any incident therein, to specifically include the symptomatology which led to admission to Naval Hospital San Diego in June 1993?

All opinions and conclusions expressed must be supported by a complete rationale in the report.

7.  In the interest of avoiding further remand, the AMC/RO should review the examination report obtained and ensure that an adequate opinion with rationale has been offered.

8.  After completion of the above and any further development deemed necessary by the AMC/RO, the issue on appeal should be readjudicated.  If the benefit sought is not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


